March 20, 1918. *Page 341 
The opinion of the Court was delivered by
The exceptions present three assignments of error which we consider in the order of importance given them by appellant in argument.
Of the two grounds chiefly relied upon, the second is somewhat dependent upon the first. They are: (1) Error in holding that, under the contract of June 1, 1911, there was an absolute sale by defendant of all his interest in the crops of Gregory, so that the latter became Pate's landlord; and (2) in not holding that the sale, on August 24th, by Pate of his interest in his crop to Gregory amounted to an abandonment of it, whereby it was forfeited to defendant.
Appellant contends that the contract of June 1st made defendant's sale to Gregory conditional, and, as the conditions were not performed, defendant's original rights as landlord were not affected by it. There is nothing in the contract which gives any color to this contention, except the words which immediately follow the conveyance of all defendant's interest in the crops of Gregory, to wit, "upon the following terms and conditions." Following these words the contract sets forth in detail the several things that Gregory agreed to do, in consideration of the conveyance. They are all stated as agreements and promises, and not as conditions, the nonperformance of which would defeat or annul the sale. Immediately following the words, "upon the following terms and conditions," the contract proceeds: "The said T.W. Gregory * * * in consideration of the conveyance aforesaid, hereby promises and agrees to pay the said J.E. Willis" $500, receipt of which is acknowledged, and to pay A.L. Calhoun, Jr., $3,906.08 on October 15th, and $2,961.71 on November 1, 1911, being the amount due him by Willis for fertilizer, and to save Willis harmless from liability therefor, and to apply the proceeds of the crops to the payment thereof, and that nothing therein contained shall be construed to deprive said *Page 342 
Calhoun or Willis of his right to have said crops applied to said debts which are declared to be a lien on said crops until paid; and Gregory further agrees to make advances to the tenants and croppers to enable them to cultivate and harvest the crops, without liability on the part of Willis on contracts theretofore made by him with them for advancements, which contracts Gregory assumed; and it is further agreed that Gregory "shall collect from the tenants and croppers aforesaid all crops raised by them or so much as may be necessary to pay him for advances furnished to make said crops and shall have all the rights, powers and privileges which the said J.E. Willis has the authority to confer upon him and the said J.E. Willis does hereby assign, transfer and set over to the said T.W. Gregory, his heirs and assigns all of his rights, title, claims and interest in and to all of said crops subject to the provisions hereinbefore contained." The other provisions are not pertinent to this contention.
It shall be seen at a glance that, even if the use of the word "conditions" could be held to import that the subsequent provisions should be held to be conditions at all, in any legal sense of the word, they would be conditions subsequent, and not conditions precedent, such as the nonperformance of which would annul or defeat the sale. The Court was clearly right in holding that the sale was absolute, and that by the terms thereof Gregory became Pate's landlord.
It follows that the sale by Pate, on August 24th, of his interest in his crop to Gregory was valid and binding, not only upon Gregory, but upon defendant, when he afterwards, on October 20th, made another contract with Gregory about the crop. The contention that the sale amounted to an abandonment of the crop is untenable upon any theory of law, equity, or justice. It would be contradictory in terms to say that a sale by a cropper of his interest in his crop to his landlord is an abandonment of it. The sale implies assertion of ownership, the opposite of *Page 343 
abandonment, and the purchase implies recognition of the ownership asserted.
These conclusions are in accord with the law of North Carolina, under which the rights of the parties must be determined.
The only other assignment of error is as to the amount for which judgment was given against defendant, as to which examination of the evidence shows there was no error.
Judgment affirmed.